United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-697
Issued: July 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2012 appellant, through her attorney, filed a timely appeal from a
November 15, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied modification of the decision dated October 22, 2009 denying her claim for a recurrence of
disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability commencing February 26, 2005 causally related to her accepted
employment condition.
FACTUAL HISTORY
This case was previously before the Board. In a November 29, 2010 decision, the Board
affirmed OWCP’s decision dated October 22, 2009.2 The Board found that appellant did not
1

5 U.S.C. §§ 8101-8193.

2

Docket No. 10-790 (issued November 29, 2010).

meet her burden of proof to establish that she sustained a recurrence of disability on February 26,
2005 causally related to her accepted bilateral plantar fasciitis and heel spurs. In a June 13, 2008
decision, the Board also affirmed OWCP’s decision finding that appellant did not meet her
burden of proof to establish that she sustained a recurrence of disability beginning
February 26, 2005.3 The facts of the case as set forth in the Board’s prior decision are
incorporated herein by reference.4
On August 16, 2011 appellant through her attorney requested reconsideration. She
submitted reports from Dr. Joseph DeMayo, a Board-certified family practitioner, dated June 16
to August 18, 2011. In his June 16, 2011 report, Dr. DeMayo noted treating appellant
conservatively for bilateral foot pain for years. He noted that appellant had difficulty walking
and could not stand for any length of time due to pain and recommended surgery. Dr. DeMayo
diagnosed plantar fasciitis, tendinitis, bilateral tarsal tunnel syndrome, bilateral plantar
compression nerve damage and bilateral heel spurs. On July 21 and August 18, 2011 he
requested approval for bilateral foot surgery. Dr. DeMayo noted that appellant experienced
severe foot pain when standing and walking. He diagnosed plantar fasciitis, tendinitis and
bilateral heel spurs and recommended surgical intervention. Dr. DeMayo opined that this injury
was work related which consisted of standing in one spot and walking on hard surfaces. He
noted that appellant was out of work for treatment, returned and experienced unbearable pain and
stopped working again.
In a decision dated November 15, 2011, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.5
3

Docket No. 08-181 (issued June 13, 2008).

4

OWCP accepted appellant’s claim for bilateral plantar fasciitis and heel spurs. Appellant returned to a lightduty position on December 24, 2004 as a distribution clerk. She stopped work on February 26, 2005 and filed a
claim for a recurrence of disability alleging that she experienced pain in both feet causally related to her accepted
work injury. Appellant has not submitted sufficient evidence to support a change in the nature and extent of the
injury-related condition or a change in the nature and extent of the light-duty requirements. The record contains no
evidence substantiating that there was a change in the nature and extent of the light-duty requirements or that she
was required to perform duties which exceeded her medical restrictions.
On May 17, 2005 OWCP referred appellant for a second opinion to Dr. Iqbal Ahmad, a Board-certified
orthopedic surgeon. In a June 7, 2005 report, Dr. Ahmad noted an essentially normal physical examination. He
opined that appellant’s accepted conditions of sprain of both feet, plantar fasciitis and heel spurs resolved and she
did not currently have any acute orthopedic condition. Dr. Ahmad noted that appellant reached maximum medical
improvement and could return to her regular job, full time without restrictions. He advised that there was no need
for further medical treatment or therapy.
5

Terry R. Hedman, 38 ECAB 222 (1986). See 20 C.F.R. § 10.5(x) for the definition of a recurrence of disability.

2

Causal relationship is a medical issue,6 and the medical evidence required to establish a
causal relationship is rationalized medical evidence. Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7
ANALYSIS
Appellant submitted reports from Dr. DeMayo, who treated her for bilateral heel pain and
plantar fasciitis. In reports dated July 21 and August 18, 2011, Dr. DeMayo noted diagnoses and
treatment recommendations. He opined that appellant’s condition was work related and
consisted of standing in one spot and walking on hard surfaces. Dr. DeMayo noted that she was
out of work for treatment, returned and experienced unbearable pain and stopped working again.
However, his report is conclusory and insufficient to establish appellant’s claim as he did not
provide a rationalized opinion explaining the reasons why her recurrent condition and disability
was due to the accepted work injury.8 Dr. DeMayo failed to note a specific date of a recurrence
of disability and did not note a particular change in the nature of appellant’s physical condition,
arising from the employment injury, which prevented her from performing her light-duty
position. In his June 16, 2010 report, he did not specifically address whether appellant sustained
a work-related recurrence of disability beginning February 26, 2005.9
The Board finds that Dr. DeMayo’s reports are insufficient to establish appellant’s claim
for a recurrence of disability as he did not provide a rationalized opinion explaining the reasons
why her disability beginning February 26, 2005 was due to the accepted work injury.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements, which would prohibit her from performing the light-duty position she
assumed after she returned to work.
On appeal, appellant asserts that the medical evidence submitted from Dr. DeMayo
establish her claim of a recurrence of disability on February 26, 2005. However, the Board on
the present appeal and in prior appeals has found that Dr. DeMayo’s reports do not provide a
rationalized medical opinion explaining why her claimed recurrent condition was due to the
accepted work injury. There also is no contemporaneous evidence of record establishing such
assertions. Appellant further asserted that there was a conflict of opinion between Drs. DeMayo

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

Gary L. Fowler, 45 ECAB 365 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

8

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
9

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

3

and Dr. Ahmed, the second opinion physician. However, as noted, Dr. DeMayo’s reports are of
diminished probative value and not sufficient to create a medical conflict.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability beginning February 26, 2005.
ORDER
IT IS HEREBY ORDERED THAT the November 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See John D. Jackson, 55 ECAB 465 (2004) (a simple disagreement between two physicians does not, of itself,
establish a conflict; to constitute a conflict of medical opinion, the opposing physicians’ reports must be of virtually
equal weight and rationale).

4

